IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT JACKSON

           STATE OF TENNESSEE v. MARLON D. BEAUREGARD

                    Appeal from the Circuit Court for Hardeman County
                         No. 270467     Kerry Blackwood, Judge



                   No. W1999-01496-CCA-R3-CD - Decided May 26, 2000




JUDGE TIPTON concurring.

       I concur in the majority opinion. I add only that I believe the trial courts should take
reasonable measures, when practicable, to avoid any hint that a defendant may be under restraint,
including the defendant being escorted into the courtroom by guards. There simply is no reason in
most cases why a jury should observe such an event.